Order entered March 19, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00193-CV

                              IN RE JOHN CLOUD, Relator

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F93-61604

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


       .

                                                         /Jim Moseley/
                                                   ____________________________
                                                         JIM MOSELEY
                                                         JUSTICE